Riley, J.
(dissenting). Because I believe the Court’s decision is substantially inconsistent with our decision in Holley v Schneider, 422 Mich 248; 369 NW2d 857 (1985), I cannot join in it. While I agree that the present case is distinguishable to the extent that the printed beneficiary card differs in form, I am not persuaded that the distinction relied upon adequately supports the ultimate in*641consistency in result. If anything, the judicial policy favoring consistency and predictability, and our reasoning in both Holley and Starbuck v City Bank & Trust Co, 384 Mich 295; 181 NW2d 904 (1970), militate against it.
Boyle, J., concurred with Riley, J.